Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/03/2021 has been entered. Claim 11 was added new. Claims 1-11 remain pending in the application.  
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “a satellite carrier comprising a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule”. 
In the closest prior art, Drabek (U.S. Patent No. 3,922,852) discloses a fan module with variable pitch blades for a longitudinal axis propulsion assembly, said fan module comprising: a rotor (14, 20, 32) comprising a rotating frame structure (32) along the longitudinal axis X, a system for changing the pitch of the blades (39-60, 70-80) comprising connecting means (50-58, 70-78) connected to the blades of the fan and a control means (40) acting on the connecting means, the control means comprising a fixed body (the casing of actuator 40) and a movable body (42, 44) translatable along the longitudinal axis X relative to said fixed body (as shown; figure 1), and a load transfer bearing (49) arranged between the connecting means  and the control means (40),  wherein fan module comprises a power shaft (21) driving the rotor shaft via an epicyclic train speed reducer (110; figure 3), the speed reducer comprising a sun gear (112) connected to the power shaft (21) and a satellite carrier (stationary frame member 34 retaining planet gears 114; figure 3) comprising a static frame structure secured to a fixed casing, the fixed body of the control means being mounted on said static frame structure (linear actuator 40 fixed to the annular ferrule portion of static frame structure 34 via hanging brackets 39; column 3, lines 38-41). 
However, Drabek’s rotating frame structure is not a shaft carrying the blades of the fan and does not explicitly teach wherein the static frame structure is a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule.
In another prior art, Bellis (U.S. Patent No. 8,814,505) teaches a static structure connected to the planet gear of a epicyclic gear stage and linear actuator (figure 3). However, Bellis also does not teach wherein the static frame structure is a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule.
No prior art of record sufficiently teaches the allowable subject matter “a satellite carrier comprising a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule”.

Claims 2-10 are also allowed by virtue of their dependency on claim 1.

Claim 11 also contains the same allowable subject matter “a satellite carrier comprising a fixed annular ferrule secured to a fixed casing, the fixed body of the control means being mounted on said annular ferrule”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745